Order   issued   October 29, 2012




                                              In The
                                     (i.uttrt nf Aiiii.zt1i
                         fiftIi     Oitrirt   nf Lixu ut Ju11ai
                                      No. OS-I O-00221-CV


                           CANINE, INC., Appellant/Cross-Appellee

                                                V.

                          KATHY C OLLA, Appellec/Cross-Appellant


                                            ORDER


                          Before Justices Bridges. ONei11. and Fillmore

        Appellee’s August 27. 2012 motion for rehearing is DENIEI).




                                                       DAVID L. BRI fG ES
                                                       JUSTI CE